Citation Nr: 1214076	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and aortic stenosis.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson


WITNESSES AT HEARING ON APPEAL

The Veteran and P.G.


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefit sought on appeal.  

In August 2009, the Veteran presented testimony at a personal hearing conducted at the Togus RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In May 2010, the Board remanded the matter on appeal to afford the Veteran a VA examination and to obtain his Social Security Administration (SSA) records.  In a January 2011 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in July 2011, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  The Board remanded the matter in November 2011 to provide the Veteran with another VA opinion, which was obtained in December 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As previously stated in the November 2011 remand, in the July 2011 Joint Motion, the parties determined that the Board relied on an inadequate July 2010 VA examination in denying the Veteran's claim.  In November 2011, the Board remanded for an addendum to the VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has testified that he had chest pains almost his whole life to include prior to his entrance to service, right before he entered service, on several occasions during service, and has continued to experience chest pains after service.  He indicated that his chest pains worsened during service.  

The service treatment records reflect no treatment or diagnosis of a heart disability.  A November 1966 clinical record indicated that the Veteran's heart was normal with no murmurs.  At the time of his December 1966 separation from service, the Veteran complained of constant chest pain.  The examination report noted that a physician was not consulted and there were no complications or sequelae.  Thus, there was no diagnosis of a heart disability during the Veteran's military service.  

After service, the Veteran testified that he was prescribed nitroglycerin pills in 1971.  The Veteran could not identify the name of the physician and a record of such treatment has not been associated with the claims file.  The first post-service medical evidence of a heart disability was in December 2003 private treatment records of Dr. C.C. and H.R.M.C. wherein it was noted that the Veteran had experienced chest discomfort over the past two years and had moderate aortic stenosis.  It was also indicated that the Veteran had multiple risk factors for coronary artery disease including hypertension, hypercholesterolemia, family history, and cigarette smoking.  A February 2005 VA record had an assessment of coronary artery disease and bicuspid aortic valve with moderately severe aortic stenosis and moderately severe PUD (peptic ulcer disease).  

Although there is no indication that the Veteran sought treatment for chest pain during service, the Veteran's contentions that he experienced chest pain during service is competent evidence because a layperson's description of symptoms, such as pain, is considered competent evidence.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The December 2011 VA addendum was provided by the same examiner who performed the July 2010 VA examination.  The examiner stated that it is less likely as not that the Veteran's diagnosis of heart disability is causally or etiologically related to his symptomatology in military service.  He noted that there are no records in the service treatment records that indicated that the Veteran went on sick call complaining of or receiving any treatment for a chest pain condition.  The only mention of chest pain is on the Veteran's separation examination.  The examiner noted that the Veteran's separation was for schizoid personality disorder, anxiety, and neurosis.  He added that the Veteran did not go on sick call for the chest pain condition at any time during active duty.  At the time of the separation the constant chest pain was part of his mental health disease process of schizoid personality disorder, anxiety, and neurosis.  The examiner stated that the Veteran was 63 years old and that many people in their 60s develop CAD during the course of time.  He noted that lifestyle and genetics are major contributors to CAD condition. 

The examiner also opined that bicuspid aortic valve is a congenital condition not caused by or aggravated by service.  He opined that there is no evidence that a superimposed disease or injury on the bicuspid aortic valve occurred during service.  The examiner continued that it is less likely as not that the Veteran's chest pains during service represent a superimposed injury on the bicuspid valve that led to aortic stenosis or CAD.  He stated that bicuspid valve can led to aortic stenosis but does not cause CAD.  The examiner concluded that there is no medical evidence in the claims file that bicuspid valve was aggravated or worsened beyond its natural progression while on active duty.

That Board concludes that additional clarification on the examiner's opinion is again necessary.  As previously noted, the July 2011 Joint Motion stated that the examiner's reasoning with regard to the July 2010 VA opinion was deficient because the fact that the Veteran apparently never sought treatment for his constant chest pain during service was, by itself, not a sufficient basis on which to base a nexus opinion.  Further, the examiner did not account for the Veteran's testimony that he had chest pains during service in the examination report.  The parties also noted that the examiner provided no opinion concerning the origin of the in-service chest pain, to include whether it may have been due to his bicuspid aortic valve with moderately severe aortic stenosis, whether it was an early manifestation of CAD, or whether it was attributable to something else entirely.  

In the December 2011 addendum, the examiner stated that at the time of the Veteran's separation from service, the constant chest pain was part of his mental health disease process of schizoid personality disorder, anxiety, and neurosis.  However, it is not clear from the examination report that the examiner considered the Veteran's competent and credible testimony that he experienced chest pain during service, despite the lack of service treatment record documentation that he went on sick call.  Because it is not apparent that the examiner considered the Veteran's reports of chest pain throughout his service when rendering his opinion, a remand is necessary.  Moreover, it would be helpful if the examiner could opine as to the likely etiology of the in-service chest pain as requested in the Joint Motion.

Further, although the examiner opined that there is no evidence that a superimposed disease or injury on the bicuspid aortic valve occurred during service and that it is less likely as not that the Veteran's chest pains during service represent a superimposed injury on the bicuspid valve that led to aortic stenosis or CAD, he did not provide a rationale to support his conclusion.  It is also unclear whether in the Veteran's case, his bicuspid valve led to his aortic stenosis and if the in-service chest pain was somehow related to the progression.  Therefore, a remand is necessary for clarification.  It would be helpful if the examiner could explain the medical principles and/or disease process of bicuspid valve, aortic stenosis, and CAD when rendering his conclusions. 

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the July 2010 examination report and December 2011 addendum to the physician who conducted the examination for a clarification.  If this is not possible, schedule the Veteran for a VA examination to evaluate his claim for service connection for a heart disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and August 2009 article the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current heart disability is causally or etiologically related to his symptomatology in military service (specifically chest pains from October 1965 to January 1967) as opposed to its being more likely due to some other factor or factors.  

The examiner should note that a November 1966 clinical record indicated that the Veteran's heart was normal with no murmurs; and that at the time of his December 1966 separation from service, the Veteran complained of constant chest pain and the examination report noted that a physician was not consulted and there were no complications or sequelae.  The examiner should also observe that after service, the Veteran testified that he was prescribed nitroglycerin pills in 1971 and that the first post-service medical evidence of a heart disability was in December 2003 private treatment records of Dr. C.C. and H.R.M.C. wherein it was noted that the Veteran had experienced chest discomfort over the past two years and had moderate aortic stenosis.  

The Board is particularly interested in the significance, if any, between the Veteran's reports that he experienced chest pain during service and his current diagnoses of CAD and aortic stenosis.  The examiner should accept the Veteran's reports that he experienced chest pains almost his whole life to include prior to his entrance to service, right before he entered service, on several occasions during service, has continued to experience chest pains after service, and that his chest pains worsened during service.  The examiner should accept and consider these statements regardless of the lack of in-service treatment and documentation of such.

The examiner is also asked to provide an opinion concerning the origin of the in-service chest pain, to include whether it may have been due to his bicuspid aortic valve with moderately severe aortic stenosis, whether it was an early manifestation of CAD, or whether it was attributable to something else entirely.  

Additionally, the examiner should indicate whether there is any evidence that a superimposed disease or injury on the bicuspid aortic valve occurred during service and, if so, whether any superimposed disease or injury is related to any current heart disability.  

In particular, the examiner should address whether the Veteran's chest pains during service represent a superimposed injury on the bicuspid valve that led to aortic stenosis or CAD.  The examiner should also explain whether the Veteran's bicuspid valve led to his aortic stenosis, and if so, whether the in-service chest pain was somehow related to the progression.  

When providing his opinions, it would be extremely helpful to the Board if the examiner could explain the medical principles and/or disease process of bicuspid valve, aortic stenosis, and CAD when rendering his conclusions and what the likely etiology of the Veteran's current heart disability is. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


